Title: From John Adams to Joshua Johnson, 24 May 1781
From: Adams, John
To: Johnson, Joshua



Dear Sir
Amsterdam May 24th. 1781

I have recieved your obliging Letter of May 8th. with the Newspaper inclosed, for which please to accept my thanks. The English meet a warm reception at the Southward where they have already had reason and will have more to repent of their rashness. I congratulate You upon the Accession of Maryland to the Confederation and upon the general good prospect of Affairs. Our Country rises superiour to all her difficulties, and I hope in another Year to see her shine.
Will You please to transmit the inclosed Letter to Congress by the first opportunity? My Compliments to your good Family and to all the good Americans at Nantes.
With great Respect and Esteem I have the honour to be, Sir, your humble & obedient Servant.
